          Case 3:20-cv-00218-LPR Document 3 Filed 10/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JESSIE RAY FREEMAN                                                                   PLAINTIFF
#12917

V.                               Case No. 3:20-cv-00218-LPR

DOE                                                                                DEFENDANT


                                             ORDER

       On July 28, 2020, Jessie Ray Freeman (“Plaintiff”), a prisoner in the Greene County

Detention Center, filed a pro se Complaint pursuant to 42 U.S.C. § 1983. (Doc. 1). On July 29,

2020, the Court entered an Order in which it directed Plaintiff to either pay the $400 filing fee or

file an application to proceed in forma pauperis. (Doc. 2). The Court warned Plaintiff that his

failure to comply with the Order would cause his Complaint to be dismissed. (Id.). Plaintiff has

not complied with or otherwise responded to the July 29, 2020 Order.

       Accordingly, Plaintiff’s Complaint is DISMISSED without prejudice pursuant to Local

Rule 5.5(c)(2) and Rule 41(b) of the Federal Rules of Civil Procedure. See Link v. Wabash R.R.

Co., 370 U.S. 626, 630-31 (1962) (district courts have power to dismiss sua sponte under Rule

41(b)). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal

from the Order and Judgment dismissing this action would not be taken in good faith.

       IT IS SO ORDERED this 5th day of October 2020.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
